Citation Nr: 9901228	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-14 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for narcolepsy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott Craven




INTRODUCTION

The veteran had active military service from November 1951 to 
October 1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The notice of disagreement was 
received in January 1997.  The statement of the case was sent 
to the veteran in March 1997.  The substantive appeal was 
received in April 1997.

In January 1997, the veteran requested a hearing regarding 
his claim of service connection for narcolepsy.  However, in 
April 1997, he indicated on his substantive appeal that he no 
longer wanted a hearing.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that recently submitted 
evidence is new and material for the purpose of establishing 
that he currently has narcolepsy due to disease or injury 
which was incurred in or aggravated by service.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has submitted new 
and material evidence to reopen a claim for entitlement to 
service connection for narcolepsy.




FINDINGS OF FACT

1.  In an August 1975 rating decision, the RO denied 
entitlement to service connection for narcolepsy.  The 
veteran was notified of this decision in an August 1975 
letter and of his procedural and appellate rights; however a 
notice of disagreement was not received within the subsequent 
one-year period.  

2.  In a July 1979 decision letter, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim of service connection for narcolepsy.  The veteran 
was furnished his procedural and appellate rights; although a 
notice of disagreement was received from the veteran and a 
statement of the case was issued, the veteran did not perfect 
his appeal with a timely substantive appeal.  

3.  In support of his current request to reopen his claim, 
the veteran submitted additional evidence which must be 
presumed credible for the purposes of reopening the claim for 
service connection for narcolepsy and which, by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

1.  The RO's August 1975 decision denying service connection 
for narcolepsy is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104 (1998).

2.  The RO's July 1979 decision denying service connection 
for narcolepsy is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104 (1998).

3.  New and material evidence has been submitted since the 
RO's July 1979 final decision and the claim for service 
connection for narcolepsy is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In July 1975, the veteran submitted a claim for service 
connection for narcolepsy.  At the time of his claim, the 
following evidence was of record: the service medical 
records; a January 1954 VA examination report; April 1954 VA 
outpatient records; a December 1954 statement of Thomas P.R. 
Hinchey, M.D.; December 1954 and January 1955 employers 
statements; a March 1955 VA examination report; a September 
1975 VA hospitalization report; October 1973 VA outpatient 
records; an August 1973 VA hospitalization report; a March 
1974 VA hospitalization report; and a January 1975 VA 
examination report.  

In an August 1975 rating decision, the RO denied entitlement 
to service connection for narcolepsy on the merits.  In an 
August 1975 letter, the veteran was notified of the decision 
and of his procedural and appellate rights.  A notice of 
disagreement as to that issue was not received within the 
subsequent one-year period.  

In June 1979, the veteran sought to reopen his claim for 
service connection for narcolepsy.  At the time of his claim, 
the following evidence was of record in addition to the 
evidence previously of record: 1973 to 1975 VA outpatient 
records; a July 1975 VA hospitalization report; a July to 
August 1976 VA hospitalization report; 1977 VA outpatient 
records; and a June 1979 statement of D. Ward Slingerland.  

In a July 1979 decision letter, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim of service connection for narcolepsy.  The veteran was 
furnished his procedural and appellate rights.  Thereafter, a 
notice of disagreement was received from the veteran and a 
statement of the case was issued to him.  However, the 
veteran did not perfect his appeal with a timely substantive 
appeal.  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1998).  The Board notes that the applicable 
regulation requires that new and material evidence is 
evidence which has not been previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant and which, by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

In regard to the term "new and material," the United States 
Court of Veterans Appeals (Court) has stated that "new" 
evidence means more than evidence which was not previously 
physically of record.  To be "new," additional evidence must 
be more that merely cumulative.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In order for evidence to be material, 
in Colvin the Court stated that there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome.  

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court 
expounded upon the "two- step analysis" which must be 
conducted under 38 U.S.C.A. § 5108 (West 1991) as set forth 
in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991) in order 
to determine if new and material evidence has been submitted.  
First, the Court in Evans stated that it must be determined 
whether the evidence presented or secured since the prior 
final disallowance of the claim is new and material when "the 
credibility of the [new] evidence" is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In this case, the 
last prior disallowance was the July 1979 denial.

Second, if the evidence is new and material, the Board must 
reopen the claim and review all the evidence of record to 
determine the outcome of the claim on the merits.  The first 
step involves three questions: (1) Is the newly presented 
evidence "new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)? (2) Is it "probative" of 
the issues at hand? (3) If it is new and probative, then, in 
light of all of the evidence of record, is there a reasonable 
possibility that the outcome of the claim on the merits would 
be changed?

Recently, the U.S. Court of Appeals for the Federal Circuit, 
in Hodge v. West, No. 98-7017 (Fed. Cir. September 16, 1998), 
stated that the test created by the Court in Colvin was more 
restrictive than required by 38 C.F.R. § 3.156(a).  The 
Colvin test, as noted above, requires that, in order to 
reopen a previously denied claim, there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome.  Colvin at 174.  Whereas 38 C.F.R. 
§ 3.156(a) requires that, to reopen a claim, evidence 
submitted must be so significant that it must be considered 
in order to fairly decide the merits of the claim.  In 
Colvin, the U.S. Court of Appeals for the Federal Circuit 
stated that the Court impermissibly replaced the agencys 
judgment with its own and imposed on veterans a 
requirement inconsistent with the general character of the 
underlying statutory scheme for awarding veterans 
benefits.  Colvin was therefore specifically overruled by 
the U.S. Court of Appeals for the Federal Circuit in Hodge.  

The U.S. Court of Appeals for the Federal Circuit in Hodge 
pointed out that the question of materiality was not to 
require that the veteran demonstrate that the new evidence 
would probably change the outcome of the claim, but rather to 
make the record complete.  The U.S. Court of Appeals for the 
Federal Circuit in Hodge agreed with the Court that not every 
piece of new evidence is material, but expressed concern 
that some new evidence might well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veterans injury or disability even where it will not 
eventually convince the Board to alter the prior final rating 
decision.  U.S. Court of Appeals for the Federal Circuit in 
Hodge further emphasized the need for a complete and accurate 
record.  

Thus, the Board observes that the U.S. Court of Appeals for 
the Federal Circuit in Hodge directs that the parameters of 
the definition of new and material evidence as written in 
38 C.F.R. § 3.156(a) (1998) be followed as opposed to the 
Courts interpretation in Colvin which, the Board notes, was 
reiterated in Evans.  Inasmuch as the definition of new 
was not addressed by the U.S. Court of Appeals for the 
Federal Circuit, it appears that guidance in that regard 
provided by the Court is consistent with the controlling 
regulation.  However, the RO and the Board should no longer 
require that new evidence create a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome to 
reopen the claim.  Rather, the RO and the Board should only 
require that new evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim 
to reopen the claim.   

Turning to whether new and material evidence has been 
submitted to reopen the current claim, the evidence added to 
the record since the July 1979 consists of the following: a 
May 1981 letter of Dr. Slingerland; October 1981 VA 
examination reports; a November 1993 VA examination for 
Housebound Status or Permanent Need for Regular Aid and 
Attendance report; March 1984 VA outpatient records; records 
from the Social Security Administration; a log of private 
physicians treatment; and VA medical center records dated 
from November 1994 through September 1996.  

The Board will briefly review the additional evidence.  

In May 1981, Dr. Slingerland reported that he had first seen 
the veteran in 1974 when the veteran had given a history of 
hypothyroidism, for which he had been receiving therapy, and 
that he had continued to have episodic fatigue and 
sleepiness.  The veteran was reported to have continued to 
have debilitating episodes of fatigue and sleepiness which 
made it impossible for him to keep a job.  He was diagnosed, 
in part, with effective narcolepsy.

On VA neuropsychiatric examination in October 1981, the 
veteran reported that he had had narcolepsy since 1952 and 
indicated that he had been unable to find employment because 
of narcolepsy.  He was diagnosed, in part, with narcolepsy by 
history.  On a VA neurology examination in October 1981, the 
veteran reported that he had had episodes of extreme weakness 
and excessive fatigue since service, although the examiner 
noted that these were not delineated in his record until 
1973.  He indicated that he also had episodes of loss of 
strength in his lower extremities.  Electroencephalograms 
were reported to have not shown an early onset of REM sleep.  
The veteran was diagnosed, in part, with narcolepsy by 
history.  The examiner commented that the veteran had had a 
long history of sleep disorder, which had been called 
narcolepsy on a number of occasions as well as 
pseudonarcolepsy.  The examiner reported that there were many 
characteristics that were not compatible with true 
narcolepsy, but that the borderlines of the veterans disease 
were shadowy enough that it was difficult to deny its 
existence, especially in view of the fact that no absolute 
tests for the disease existed.  The veterans episodes of 
weakness of the legs were reported not to sound like 
cataplexy in the usual form of the disease, but that it was 
difficult to make a differentiation.  The examiner reported 
that, regardless of what the veterans basic disease was, 
there was an enormous psychogenic overlay which certainly 
dated back to his time in service.

On a November 1993 VA examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance, the veteran 
was reported to have had attacks of fatigue and sleepiness.  
He was diagnosed, in part, with apnea vs. narcolepsy.  In 
August 1994, Social Security Administration records reported 
that the veteran was denied Social Security Disability 
Benefits.  The veteran had indicated that he had been 
disabled because of narcolepsy, ulcers, headaches and 
arthritis.  Received in September 1995 was a private medical 
log, reflecting treatment from January 1994 to August 1995.  
There was no specific reference made to complaint, treatment 
or diagnosis of narcolepsy.

Received in November 1996 were VAMC treatment records, 
reflecting treatment from November 1994 to September 1996.  
In November 1994, the veteran was diagnosed, in part, with 
narcolepsy.  In September 1996, the veteran was reported to 
have had a past medical history for narcolepsy and was noted 
to have been diagnosed approximately 20 years before.  

As noted, in the present case, new and material evidence must 
have been submitted since the July 1979 decision in order to 
reopen the veterans claim.  The Board must presume that this 
evidence is credible.  Justus.  At the outset, the Board 
notes that all of the additional evidence is new to the 
record.  Also, there is evidence, particularly the October 
1981 VA examination, that is relevant to the veterans claim 
of service connection and is instrumental in ensuring a 
complete evidentiary record for evaluation of the veterans 
claim.  See Hodge, supra.  

On VA examination in October 1981, the veteran was diagnosed, 
in part, with narcolepsy by history.  The examiner commented 
that the veteran had many characteristics that were not 
compatible with true narcolepsy but that the borderlines of 
the disease were shadowy enough that it was difficult to deny 
its existence, especially in view of the fact that there were 
no absolute tests for the disease.  The examiner also 
reported that, regardless of what the veterans basic disease 
was, there was an enormous psychogenic overlay which 
certainly dated back to his time in service.  This new 
evidence is probative of the disputed issue which is the 
basis for the previous final VA adjudication of the claim; 
that is, it is probative in demonstrating that the veterans 
current diagnosis of narcolepsy was incurred in or aggravated 
by service and is therefore material.  Thus, the Board finds 
that this new evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim 
to reopen the claim.  Therefore, the foregoing evidence only 
for the purpose of deciding whether it is new and material 
must be presumed to be credible; thus, the claim is reopened.  
Justus.


ORDER

The claim for service connection for narcolepsy is reopened 
and, to this extent only, the appeal is granted.  


REMAND

In view of the above determination that the veteran's claim 
of service connection for narcolepsy is reopened, the RO, 
consistent with the principles set forth in Bernard v. Brown, 
4 Vet. App. 384 (1993), must be provided an opportunity to 
further develop the record and conduct a de novo review of 
the reopened claim, based on the evidence in its entirety.

The veteran's claim as to the issue of service connection for 
narcolepsy is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991) because new and material evidence by its 
nature is well-grounded.  Moray v. Brown, 5 Vet. App, 211, 
214 (1994).  However, as noted, the ultimate credibility or 
weight to be given the new evidence was presumed for the 
purpose of reopening the claim, but must now be determined as 
a question of fact.  Justus.

The VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the 
claimant in obtaining and developing facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
duty to assist also includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Prior to appellate adjudication of the merits, all of the 
veterans VA and private treatment records with respect to 
narcolepsy should be obtained and he should be afforded a VA 
examination.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  Under 
the circumstances of this case, additional development is 
necessary in order to fulfill the VA's duty to assist.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
rendered him medical attention for 
narcolepsy since service.  When the 
veteran responds and provides any 
necessary authorizations, the RO should 
obtain all treatment records from any 
identified treatment source not currently 
of record.  All records obtained should 
be associated with the claims folder.  

2.  The RO should schedule the veteran 
for a special VA examination to determine 
the nature, likely etiology, and date of 
onset of the claimed narcolepsy.  All 
indicated testing should be accomplished, 
and the claims folder should be reviewed 
by the examiner prior to the examination.  
The examiner should elicit from the 
record and the veteran a full medical 
history and should document this 
information.  Based on his/her review of 
the case, it is requested that the 
examiner express an opinion as to the 
likelihood that the veteran currently is 
suffering from narcolepsy due to disease 
or injury incurred in or aggravated by 
service.  The examination report should 
reflect review of the pertinent material 
in the claims folder and include the 
factors upon which the opinions are 
based.

3.  The RO should then review the record 
and readjudicate the reopened claim of 
service connection on a de novo basis.  
If the action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The purpose of this REMAND is to assist the veteran in 
developing his claim.  No action is required of him until 
further notice.  The Board expresses no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case pending completion of the requested action.






		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
